DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The amendments to the specification filed 11/01/2021 have been considered and entered.
Response to Arguments
Applicant's arguments filed 11/01/2021 have been fully considered.
Regarding the 103 prior art obviousness rejections, Applicant argued that primary reference Sachse does not teach performing an autocorrelation function operation on the plurality of specific sound signals obtained at a same position. More specifically, Applicant argued that primary reference Sachse teaches autocorrelation of a novelty vector, not for a plurality of specific sound signals obtained at a same position. MPEP 2111 requires that during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification, and an Examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. The Examiner verified the meaning of “specific sound signals” in the specification to see if a special definition precluded the plain meaning. While no such special definition was found, the Examiner notes that (all citations are as originally filed) that the learning model input was derived from acoustic sampling signals from a sensor ([0018]), that the specific sound signals are the output of the learning model performing the signal recognition ([0017]), that the type of specific sound signal may exemplary be water leakage sound, traffic sound, gas leakage sound, or mechanical operation sound ([0019]), and that the obtained autocorrelation coefficients are used to find the specific sound source ([0029]) including that the maximum value is used to determine the specific sound source position ([0025]). 
In comparison, the Examiner notes that primary reference Sachse likewise teaches that the learning model (neural-like intelligent & adaptive processing system that learns) input was derived from acoustic sampling signals from a sensor (fig. 1, sensory array 10/S) (col. 11, ll. 1-15 “broadband piezoelectric sensors”; col. 1, ll. 44-49 “The focus of the processor of the invention is on the source of emission. The characteristics of an AE source refer to its location and its type”), the specific sound signals (signals of acoustic emission processed by processing system) are the output of the learning model (neural-like intelligent & adaptive processing system that learns) performing the signal recognition (col. 4, ll. 32-39 “when the neural-like processing system is operating in the learning mode, it accepts and "memorizes" experimental AE waveforms. To these are appended relevant data about the source, such as its location, components, time function or strength”; col. 4, ll. 9-11 “neural signal processor which functions efficiently, effectively and reliably as an intelligent processing system”; col. 13, ll. 4-17 “very accurate learning”; col. 4, ll. 1-8 “object of the invention is to provide a neural-like signal processing system which utilizes an approximate method and which resembles the acoustic signal analysis procedure used by primitive intelligent beings”; col. 9, ll. 14-25 “adaptive learning” ), that the type of specific sound signal may be (generically) determined (col. 1, ll. 44-49 “The focus of the processor of the invention is on the source of emission. The characteristics of an AE source 45
 refer to its location and its type. The source type”; (col. 4, line 52 through col. 5, line 2 “memory of the system is formed through a learning process in which a systematic series of experiments is presented to the system. In the experiments described herein, the system was trained using simulated acoustic emission signals…to which were appended information about the source related to its location and characteristics. Using such a trained system, the characteristics of an unknown source may be recovered from the acoustic signals emitted by it”; the Examiner acknowledges that there is a difference between the exemplary types of sources recognized, however the specifics thereof are not claimed in independent claim 1; relevantly, see additional analysis of secondary references in the obviousness rejections which addresses these discrepancies, the Examiner summarizing that secondary references Harper & Szurley are directed to leak detection, further including that secondary reference Szurley teaches a deep learning CNN with MFCC that classifies acoustic signatures as well as ambient noises including determines the specific type of sound signal such as a leak), and that the obtained autocorrelation coefficients are used to find the specific sound source (col. 8, ll. 35-40 “weighting function is determined by the auto-correlation function”; col. 10, ll. 18-28 “FIG. 2B correspond to the auto-correlation of the left and the right pulses in the presented patterns, respectively”; col. 8, ll. 35-40; col. 11, ll. 59-66 “characteristic regions in this memory which correspond to the auto- and cross-correlations of the data”; col. 17, ll. 3-9 “
mapped to the weighting matrix of the neural network,
 in the analysis mode, it operates as a linear system
 which is appropriate for obtaining solutions to a broad
 range of inverse problems”; col. 14 pattern vector details) including that the maximum value (largest peak) is used to determine the specific sound source position (col. 10, ll. 57-68 “source location problem”; col. 11, ll. 30-42 “source location system”; col. 12, line 59 through col. 12 line 3 “actual location of the source”; col. 12, ll. 6-15 “coordinate positions are, however, correctly recovered”; col. 12, ll. 16-28 “the source position can still be satisfactorily estimated”; col. 12, line 59 through col. 12 line 3 “although in these data the recalled source location exhibits several peaks, it is the largest of these which correctly corresponds to the actual location of the source”). 
In view of the above analysis and the analysis provided in the rejections, the Examiner summarizes that both primary reference Sachse and the claimed invention are analyzing noisy signals with deep/neural learning processing, autocorrelating the processed signals, and finding the maximum peak to determine the location of the source, and that the Examiner respectfully concludes that the difference in nomenclature between Sachse’s autocorrelation of the neural processed noisy acoustic patterns at each positon (as put forth in detail above & in the rejections) and Applicant’s claimed autocorrelation function operation of the plurality of specific sound signals obtained at a same position to obtain a plurality of autocorrelation coefficients is not a patentable distinction. 
Further regarding the 103 prior art obviousness rejection, Applicant additionally argued that primary reference Sachse fails to disclose obtaining a plurality of signals at the same position as well as to perform the operation on multiple signals obtained at the same position. However this argument is merely an assertion and lacks the necessary supporting evidence. MPEP 2145(I) states:
Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art.
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.

In the present case, Sachse teaches that “It is important to remember that in practice only incomplete, band-limited and noise-corrupted information is obtained about the displacement field” (first paragraph of Detailed Description) and that the “system is constructed by which any new series of signals can be represented by a mixture of all previously presented series. The latter comprise the recall vector while the difference between the signal and the mixture is the novelty vector” (col. 7, ll. 28-33). The Examiner emphasizes that Sachse’s system is obtaining multiple signals at the same position, including AE signals composed by transient elastic waves accompanying the sudden, localized change of stress or strain in a material, wherein these signals result when processes, such as the formation and growth of cracks, or other inelastic deformations, phase transformations, corrosion, or the like, occur in a material (see background of the invention), and which is further corrupted by noises (see AE signal patterns of figures). The Examiner therefore respectfully concludes that primary reference Sachse teaches that there are a plurality of signals (in the form of a noisy pattern) obtained at each position that are processed.
Yet further regarding the 103 prior art obviousness rejections, Applicant argued that the technical feature of selecting a representative value among the plurality of autocorrelation coefficients as a representative coefficient corresponding to each of the plurality of positions and finding a specific sound source position according to the representative coefficient of each of the plurality of positons cannot be obtained from Sachse. As previously noted, evidence is necessary to support Attorney assertions. In the present case, primary reference Sachse is likewise finding a specific sound source position at the maximum value (col. 12, line 59 through col. 12 line 3 largest peak corresponds to actual location of the source) by using an autocorrelation function to determine the weighting function wherein the mapping to the weighted function is performed by the neural learning network (col. 12, ll. 6-15, col. 12, ll. 16-28 source locating; col. 8, ll. 35-40 “weighting function is determined by the auto-correlation function”; col. 10, ll. 18-28 “FIG. 2B correspond to the auto-correlation of the left and the right pulses in the presented patterns, respectively”; col. 11, ll. 59-66 “characteristic regions in this memory which correspond to the auto- and cross-correlations of the data”; col. 17, ll. 3-9 “mapped to the weighting matrix of the neural network,
 in the analysis mode, it operates as a linear system
 which is appropriate for obtaining solutions to a broad
 range of inverse problems”). The Examiner is therefore unpersuaded that Sachse does not teach the aforementioned technical feature pertaining to finding a specific sound source position from the autocorrelation function.
For all of the aforementioned reasons, the prior art obviousness rejections are retained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-5, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Sachse et al (US 4979124 A; hereafter “Sachse”) in view of previously cited Harper et al (US 6267000 B1; hereafter “Harper”) and in further view of previously cited Szurley et al (US 20200326257 A1; hereafter “Szurley”).

Regarding independent claim 1,
 Sachse teaches a positioning method for a specific sound source (col. 10, ll. 57-68 “source location problem”; col. 11, ll. 30-42 “source location system”; col. 12, line 59 through col. 12 line 3 “actual location of the source”), comprising: 
collecting respectively, through a sensor (fig. 1, sensory array 10/S), an acoustic signal in each of a plurality of preset positions (positions for S.sub.1 through S.sub.N+M) (col. 11, ll. 1-15 “broadband piezoelectric sensors”; col. 1, ll. 44-49 “The focus of the processor of the invention is on the source of emission. The characteristics of an AE source refer to its location and its type”);  
5performing a pre-processing on the acoustic signal to obtain a plurality of signal features (detailed features of signal) (col. 4, ll. 18-23 “neural signal processor which utilizes the detailed features of a detected signal”; col. 12, ll. 29-43 “principal features of all the AE signals”; col. 13, 28-43 “signal strength should be encoded as an additional feature”); 
using the plurality of signal features (detailed features of signal) as an input of a deep learning model (at once so envisaged; additional obviousness follows) (col. 4, ll. 32-39 “when the neural-like processing system is operating in the learning mode, it accepts and "memorizes" experimental AE waveforms. To these are appended relevant data about the source, such as its location, components, time function or strength”; col. 4, ll. 9-11 “neural signal processor which functions efficiently, effectively and reliably as an intelligent processing system”; col. 13, ll. 4-17 “very accurate learning”; col. 4, ll. 1-8 “object of the invention is to provide a neural-like signal processing system which utilizes an approximate method and which resembles the acoustic signal analysis procedure used by primitive intelligent beings”; col. 9, ll. 14-25 “adaptive learning” ) and using the deep learning model to perform a signal recognition to obtain a plurality of specific sound signals of each of the plurality of the positions (col. 4, line 52 through col. 5, line 2 “memory of the system is formed through a learning process in which a systematic series of experiments is presented to the system. In the experiments described herein, the system was trained using simulated acoustic emission signals generated by a normal force acting on a thick plate to which were appended information about the source related to its location and characteristics. Using such a trained system, the characteristics of an unknown source may be recovered from the acoustic signals emitted by it”); 
performing an autocorrelation function operation on the plurality of specific sound signals 10obtained at a same position to obtain a plurality of autocorrelation coefficients (col. 8, ll. 35-40 “weighting function is determined by the auto-correlation function”; col. 10, ll. 18-28 “FIG. 2B correspond to the auto-correlation of the left and the right pulses in the presented patterns, respectively”); 
selecting a representative value among the plurality of autocorrelation coefficients as a representative coefficient corresponding to each of the plurality of positions (col. 8, ll. 35-40; col. 11, ll. 59-66 “characteristic regions in this memory which correspond to the auto- and cross-correlations of the data”; col. 17, ll. 3-9 “
mapped to the weighting matrix of the neural network,
 in the analysis mode, it operates as a linear system
 which is appropriate for obtaining solutions to a broad
 range of inverse problems”; col. 14 pattern vector details); and 
finding a specific sound source position according to the representative coefficient of each of the plurality of positions (col. 12, ll. 6-15 “coordinate positions are, however, correctly recovered”; col. 12, ll. 16-28 “the source position can still be satisfactorily estimated”; col. 12, line 59 through col. 12 line 3 “although in these data the recalled source location exhibits several peaks, it is the largest of these which correctly corresponds to the actual location of the source”).  
Sachse does not teach item 1): collecting respectively, through a sensor, an acoustic signal in each of a plurality of positions on a preset path. Sachse does not explicitly state item 2) that Sachse’s intelligent and adaptive learning neural network utilizes deep learning.
Regarding item 1), Harper teaches for acoustic leak detection (Title “LEAK LOCATION”) as an alternative to a plurality of sensors (col. 2, ll. 51-65), collecting respectively, through a sensor (single sensor), an acoustic signal in each of a plurality of positions on a preset path (chosen scanning path with multiplicity of positions) (col. 2, line 66 through col. 3 line  8 “Alternatively, the ground may be scanned by a remote
 measurement system, in effect a single sensor is moved,
 position by position, through and over the chosen area so
 that it may listen from a large multiplicity of positions one
 after the other”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Harper’s moveable single sensor for Sachse’s plural sensors thereby decreasing the cost by using a single sensor to measure at a plurality of chosen locations. 
Regarding item 2), either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that Sachse’s intelligent and adaptive learning neural network is utilizing deep learning or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize deep learning—which the Examiner previously took Official Notice as being well-known—thereby providing expected automated advantages in processing large amounts of data and learning high-level features from data with less human intervention. As the Applicant had not adequately traversed the assertion that deep learning is well-known, this assertion is considered admitted prior art in accordance with MPEP 2144.03 (Procedure C). The Examiner additionally notes it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), see MPEP 2144.04(III), and additionally notes that in Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006): “Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.” In the present case, making a machine learning neural network utilize deep learning is a common sense enhancement that is desirable for making the analysis with the neural network after the learning more efficient, better able to handle complex problems, and require less human input to assist the machine in learning. See MPEP 2144(II).
Furthermore, Szurley teaches deep learning (bold for emphasis: Title “Leak Detection for Piping Systems Using a Sound Signal”; [0066] “one or more machine learning algorithms include at least one of a deep learning algorithm, a nearest neighbor algorithm, a support vector algorithm, a convolutional network, and any other acceptable machine learning technique”; [0063] “features are mel-frequency cepstral coefficients (" MFCC"s) extracted from the audio signal”; [0082] “processor 172 separates audio data for an audio signal received by the transducer 130 and or microphone 164 into segments, and extracts features such as MFCCs from each segment. The processor 172 compares the extracted features with features corresponding to audio signatures of particular events stored in the memory 174, and determines that the audio signal is indicative of the particular event based on the comparison”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Szurley’s acoustic signal processing & learning with Sachse’s acoustic signal processing & learning thereby providing increased error reduction and robust feature detection and classifying despite noise as well as the expected automated advantages in processing large amounts of data and learning high-level features from data with less human intervention, and thus increasing utility of determining sound sources and type including more accurate leak detection.

Regarding claim  105, which depends on claim 1, 
 Sachse suggests a deep learning model which is a neural network (see citations provided for claim 1).
Sachse does not teach a deep learning model which is a convolutional neural network model.  
Szurley teaches deep learning model which is a convolutional neural network model ([0066] “one or more machine learning algorithms include at least one of a deep learning algorithm, a nearest neighbor algorithm, a support vector algorithm, a convolutional network, and any other acceptable machine learning technique”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Szurley’s convolutional networking with Sachse’s neural network thereby providing the expected advantages including of automatically detecting the important features without any human supervision while maintaining a lower number of parameters in the neuron layers and/or providing weight sharing for the connections and thus decreasing computation time by deprioritizing unimportant parameters and/or increasing learning and retention. More particularly, the combination would increase the utility of classifying sound sources including improving recognizing a sound source such as leak detection accuracy. The Examiner additionally notes that convolutional neural networks are well-established algorithms and widely utilized and therefore easily adoptable for use thereof without generally requiring additional specialized training for the human operator to implement—see prior art of record.

Regarding claim 3, which depends on claim 1, 
 Sachse teaches wherein the step of finding the specific sound source position according to the representative coefficient of each of the plurality of positions comprises: 
finding a maximum value (largest peak) among the representative coefficients of each of the plurality of positions; and  -9-File: 093359usf 
determining a position corresponding to the representative coefficient of the maximum value (largest peak) as the specific sound source position (actual location of the source) (col. 12, ll. 6-15 “coordinate positions are, however, correctly recovered”; col. 12, ll. 16-28 “the source position can still be satisfactorily estimated”; col. 12, line 59 through col. 12 line 3 “although in these data the recalled source location exhibits several peaks, it is the largest of these which correctly corresponds to the actual location of the source”). 

Regarding claim 8, which depends on claim 1, 
 Sachse teaches wherein the representative value (representative for finding a specific sound source position) is a maximum value (largest peak) of the plurality of autocorrelation coefficients (col. 12, ll. 6-15, col. 12, ll. 16-28 source locating; col. 8, ll. 35-40 “weighting function is determined by the auto-correlation function”; col. 10, ll. 18-28 “FIG. 2B correspond to the auto-correlation of the left and the right pulses in the presented patterns, respectively”; col. 11, ll. 59-66 “characteristic regions in this memory which correspond to the auto- and cross-correlations of the data”; col. 17, ll. 3-9 “mapped to the weighting matrix of the neural network,
 in the analysis mode, it operates as a linear system
 which is appropriate for obtaining solutions to a broad
 range of inverse problems”; col. 12, line 59 through col. 12 line 3 “although in these data the recalled source location exhibits several peaks, it is the largest of these which correctly corresponds to the actual location of the source”).

Regarding claim 4, which depends on claim 1, 
 Sachse teaches wherein the step of finding the specific sound source position according to the representative 5coefficient of each of the plurality of positions comprises: 
calculating a difference value between two of the representative coefficients of two adjacent positions (i.e., determining peaks), wherein a position corresponding to the largest representative coefficient (largest peak) is determined as the specific sound source position (actual location of the source) (col. 12, ll. 6-1; col. 12, ll. 16-28; col. 12, line 59 through col. 12 line 3 “although in these data the recalled source location exhibits several peaks, it is the largest of these which correctly corresponds to the actual location of the source”).
Sachse does not expressly state: calculating a difference value between two of the representative coefficients of two adjacent positions, wherein when the difference value is greater than a threshold value, a position corresponding to a larger representative coefficient of the two representative coefficients is determined as the specific sound source position.  
However, as a reasonable interpretation, the Examiner previously took Official Notice that an ordinary artisan would be knowledgeable of statistical significance (in the present case a statistically significant difference in values). As the Applicant had not adequately traversed this assertion, this is considered admitted prior art in accordance with MPEP 2144.03 (Procedure C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the conventional knowledge of statistically significant thresholds with Sachse’s maximum peak detection, thereby providing statistically significant maximum peak determination. The Examiner further notes as a standard practice in the art that where there is not a statistically significant difference, assumptions of the peak being located therebetween may be made and interpolation techniques relied upon.     

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Sachse in view of previously cited Harper, previously cited Szurley, and in further view of previously cited Wu et al (NPL A Modified Leakage Localization Method Using Multilayer Perceptron Neural Networks in a Pressurized Gas Pipe; hereafter “Wu”).

Regarding claim 6, which depends on claim 1, 
 Sachse as modified suggests wherein the sensor (fig. 1, sensory array 10/S; previously modified by Harper to be single moveable sensor) obtains a plurality of sampling signals based on a sampling frequency (exemplary: col. 13, ll. 64-65 “The sampling frequency used in these measurements was 5.0 MHz”) and a sampling period (implicit that measurements with a sampling frequency have a finite sampling period; additional obviousness analysis follows), and the plurality of sampling signals (sample AE signals obtained by sensor) are used as the acoustic signal (AE signal).  
Sachse does not explicitly state sampling period.
However, either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that a sampled measurement of a plurality of sampled measurements would have a sampling period, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to impose a sampling period thereby providing finite repeatable sampling that can be timely processed and analyzed.
Furthermore, Wu teaches a sampling frequency (page 4, first full paragraph “sampling frequency”) and a sampling period (page 13, 2nd paragraph “sampling period”) (Title “A Modified Leakage Localization Method Using Multilayer Perceptron Neural Networks in a Pressurized Gas Pipe”; Abstract “Leak detection” and “acoustic emission” and “neural networks”; page 4, first full paragraph “autocorrelation”; Featured Application “To improve the leakage location accuracy in a pressurized gas pipe, this paper proposes a modified leakage location method using multilayer perceptron neural networks based on the acoustic emission signal”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wu’s period limitation for sampling with Sachse’s sampling for the same motivation provided above. The Examiner additionally notes that acoustic waves have a period and that measurements thereof have well-known criteria (e.g., Nyquist criterion) requiring a sampling period for proper measurement thereof.

Regarding claim  157, which depends on claim 6, 
 Sachse teaches wherein the step of using the deep learning model (at once so envisaged; additional obviousness follows) (col. 4, ll. 32-39 “when the neural-like processing system is operating in the learning mode, it accepts and "memorizes" experimental AE waveforms. To these are appended relevant data about the source, such as its location, components, time function or strength”; col. 4, ll. 9-11; col. 13, ll. 4-17; col. 4, ll. 1-8; col. 9, ll. 14-25)  to perform the signal recognition comprises: 
using the deep learning model to determine whether the acoustic signal belongs to a specific sound (col. 1, ll. 44-49 “The focus of the processor of the invention is on the
 source of emission. The characteristics of an AE source 45
 refer to its location and its type. The source type”. Examiner notes ball size source type example: col. 13, ll. 28-59 “recalled ball size is now accurately recovered” and “recalled AE signals corresponding to specified
 location and ball size locations”. Examiner also notes more generally referred to as descriptors: col. 5, ll. 19-23 “The pattern vector comprises detected signals and
 characteristics of descriptors appended thereto. The 20
 characteristics of descriptors may comprise source signal
 characteristics, medium signal characteristics or
 sensor signal characteristics”); and 
using the plurality of sampling signals as the plurality of specific sound signals when 20determining that the acoustic signal belongs to the specific sound (bold for emphasis: col. 4, line 52 through col. 5, line 2 “memory of the system is formed through a learning process in which a systematic series of experiments is presented to the system. In the experiments described herein, the system was trained using simulated acoustic emission signals generated by a normal force acting on a thick plate to which were appended information about the source related to its location and characteristics. Using such a trained system, the characteristics of an unknown source may be recovered from the acoustic signals emitted by it”).  
Sachse does not explicitly state that Sachse’s intelligent and adaptive learning neural network utilizes deep learning.
However, either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that Sachse’s intelligent and adaptive learning neural network is utilizing deep learning or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize deep learning—which the Examiner took Official Notice as being well-known—thereby providing expected automated advantages in processing large amounts of data and learning high-level features from data with less human intervention. As the Applicant had not adequately traversed the assertion that deep learning is well-known, this assertion is considered admitted prior art in accordance with MPEP 2144.03 (Procedure C). In the present case, making a machine learning neural network utilize deep learning is a common sense enhancement that is desirable for making the analysis with the neural network after the learning more efficient, better able to handle complex problems, and require less human input to assist the machine in learning.
Furthermore, Szurley teaches using a deep learning model to determine whether the acoustic signal belongs to a specific sound, and using a plurality of sampling signals as the plurality of specific sound signals when 20determining that the acoustic signal belongs to the specific sound (bold for emphasis: Title “Leak Detection for Piping Systems Using a Sound Signal”; [0063] “features are mel-frequency cepstral coefficients (" MFCC"s) extracted from the audio signal”; [0082] “processor 172 separates audio data for an audio signal received by the transducer 130 and or microphone 164 into segments, and extracts features such as MFCCs from each segment. The processor 172 compares the extracted features with features corresponding to audio signatures of particular events stored in the memory 174, and determines that the audio signal is indicative of the particular event based on the comparison”; [0066] “memory 174 also stores pre-trained and/or learned classification parameters usable with the one or more machine learning algorithms” and “deep learning algorithm” and “convolutional network”; [0085] “classified acoustic signatures stored in the memory”; [0093] “machine learning algorithm to audio signals captured via the microphone 164 in order to classify features of ambient noises in the environment”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Szurley’s deep learning classifying with Sachse’s descriptor classifying of source noise thereby providing increased error reduction and robust feature detection and classifying, and thus increasing utility of determining sound sources and type including more accurate leak detection.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Sachse in view of previously cited Harper and in further view of previously cited Szurley with previously cited Markovic et al (US 20190206418 A1; hereafter “Markovic”).
Regarding claim 152, which depends on claim 1, 
 Sachse teaches pre-processing on the acoustic signal to obtain the plurality of signal features (detailed features of signal) (col. 4, ll. 18-23; col. 12, ll. 29-43; col. 13, 28-43)
Sachse does not teach wherein the step of performing the pre-processing on the acoustic signal to obtain the plurality of signal features comprises: performing a Mel Frequency Cepstrum (MFC) calculation on the acoustic signal to obtain an MFC coefficient, a first-order differential MFC coefficient, and a second-order differential 20MFC coefficient as the plurality of signal features.
Szurley teaches a step of performing pre-processing on an acoustic signal to obtain a plurality of signal features comprising performing a Mel Frequency Cepstrum (MFC) calculation on the acoustic signal (bold for emphasis: Title “Leak Detection for Piping Systems Using a Sound Signal”; [0066] “one or more machine learning algorithms include at least one of a deep learning algorithm, a nearest neighbor algorithm, a support vector algorithm, a convolutional network, and any other acceptable machine learning technique”; [0063] “features are mel-frequency cepstral coefficients (" MFCC"s) extracted from the audio signal”; [0082] “processor 172 separates audio data for an audio signal received by the transducer 130 and or microphone 164 into segments, and extracts features such as MFCCs from each segment. The processor 172 compares the extracted features with features corresponding to audio signatures of particular events stored in the memory 174, and determines that the audio signal is indicative of the particular event based on the comparison”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Szurley’s MFCCs extraction acoustic signal processing with Sachse’s acoustic emission signal processing for the same combination and motivation provided for claim 1 including the advantages of thereby providing increased error reduction and robust feature detection and classifying despite noise, and thus increasing utility of determining sound sources and type including more  accurate leak detection.
Sachse as modified by Szurley still does not explicitly teach: performing a Mel Frequency Cepstrum (MFC) calculation on the acoustic signal to obtain an MFC coefficient, a first-order differential MFC coefficient, and a second-order differential 20MFC coefficient as the plurality of signal features.
Markovic teaches performing a Mel Frequency Cepstrum (MFC) calculation on the acoustic signal to obtain an MFC coefficient, a first-order differential MFC coefficient, and a second-order differential 20MFC coefficient as the plurality of signal features (bold for emphasis: Title “DEVICE AND A METHOD FOR CLASSIFYING AN ACOUSTIC ENVIRONMENT”; [0058] “feature extraction algorithm” and “machine learning algorithms”; [0065] “feature set, MFCCs (20 coefficients, plus deltas and delta-deltas; [0067] “MFCC features improves the accuracy of the classifier”; Abstract “from the sound signal and classify the acoustic”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further combine Markovic’s coefficients and first & second order differential coefficients with Sachse’s modified by Szurley generic MFCC’s, thereby providing the expected benefits of further improving accuracy by properly classifying acoustic signals and separating noise from desired acoustic event analysis, and thus further improving recognizing and locating a sound source such as a leak.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is (303) 297-4317.  The Examiner can normally be reached on Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30th, 2022. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect. Please see the notice published in the Federal Register at 78 Fed. Reg. 29117 for a complete description of how to request consideration under AFCP 2.0. Additional useful information can be found at https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.
The USPTO implemented a Quick Path Information Disclosure Statement Program (QPIDS). There are three paths for this program: “Path 0” authorizes limited non-production time to examiners to review IDS documents submitted after a Final Rejection but prior to Disposal of the application, if the IDS is considered in conjunction with an Office Action which has no production value;	“Path 1” authorizes limited non-production time to examiners to review IDS documents submitted after a Notice of Allowance has been mailed and before/with payment of the Issue Fee; and “Path 2” authorizes limited non-production time to examiners to review IDS documents submitted after payment of the Allowance Issue Fee. Please see https://www.uspto.gov/patent/initiatives/quick-path-information-disclosure-statement-qpids for further information and QPIDS requirements.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID L SINGER/Examiner, Art Unit 2856